DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 14-24 are allowed.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The general concept of a wireless earphone charger for a wireless earphone comprising: a rechargeable battery for charging power to the earphone rechargeable battery, an indicator configured to indicate a plurality of indication modes, a controller configured to switch indication modes, a cable connection terminal to which a power supply cable for supplying power to the rechargeable battery, wherein the indication modes include a first indication mode for indicating a remaining power of the rechargeable battery, and a second indication mode for indicating a remaining power of the earphone rechargeable battery, the controller configured to switch the indication modes, was known in the art at the time of the invention as evidenced by Higgins et al (US 20190386498 A1). 
However, the Examiner has not found prior art that teaches or suggests the modification of Higgins in order to provide:
 a detector configured to detect a connection of the power supply cable to the cable connection terminal; 
the controller is configured to switch the indication modes of the indicator based on a detection result of the detector, and 
the indicator is configured to indicate the first indication mode when the power supply cable is connected to the cable connection terminal, in a manner as claimed by the independent claims 14 and 21. 
Other prior art has been cited herein regarding battery power indication in wireless earphone chargers, however the other prior art of record also fails to teach or provide suggestion to arrive the combination of the elements and steps presented in the independent claims, again when said elements or steps are collectively considered in regards to each claim.  For at least the reasons listed above, the dependent claims are also allowed in view of their respective dependencies upon the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sun et al (US 20190081499 A1) discloses a wireless power system with battery charge indicators. 
Jung et al (US 10129626 B1) discloses a case including speaker for outputting sound using earphones. 
Hirsch et al (US 20170064433 A1) discloses a power control for battery powered PAN. 
Poss (US 7426282 B1) discloses a head set speaker and stereo playing device. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/Primary Examiner, Art Unit 2654